EXHIBIT SUBORDINATION AGREEMENT THIS AGREEMENT dated January 27, 2009. AMONG: BUSINESS DEVELOPMENT BANK OF CANADA (“BDC”) AND:WACHOVIA BANK, NATIONAL ASSOCIATION (the “Lender”) AND:LAKELAND PROTECTIVE WEAR INC. (the “Obligor”) WHEREAS: A.The Obligor has granted or agreed to grant to BDC a registered security interest, in all of the Obligor’s present and after-acquired personal property, and such other security as BDC may from time to time receive from the Obligor to secure present and future debts and obligations of the Obligor to BDC (the “BDC Security”); B.The Obligor has granted or agreed to grant to the Lender a registered security interest, in all of the Obligor’s present and after-acquired personal property, and such other security as the Lender may from time to time receive from the Obligor to secure present and future debts and obligations of the Obligor to Lender (the “Lender Security”); C.The parties hereto have agreed to enter into this agreement in order to set out the respective priorities of the BDC Security and the Lender Security; NOW THEREFORE in consideration of the premises and other good and valuable consideration, the parties hereto covenant and agree as follows: ARTICLE 1 - CONSENT 1.01 BDC hereby acknowledges its consent to the creation and issue by the Obligor to the Lender of the Lender Security and to the incurring by the Obligor of the indebtedness evidenced thereby. 1.02 The Lender hereby acknowledges its consent to the creation and issue by the Obligor to BDC of the BDC Security and to the incurring by the Obligor of the indebtedness evidenced thereby. ARTICLE 2 - INTERPRETATION 2.01 The preamble hereto forms an integral part of this Agreement. 2.02 In this Agreement, “Collateral” shall mean all personal property, business and undertaking of the Obligor now owned or hereafter acquired and any proceeds from the sale or other disposition thereof. ARTICLE 3 - PRIORITIES 3.01 The BDC Security is hereby postponed and subordinated to the security constituted by the Lender Security with respect to the Collateral to the extent of the Obligor’s indebtedness to the Lender from time to time, together with all accrued interest thereon and all costs, charges and expenses incurred by the Lender in connection therewith. 3.02 The subordinations and postponements herein shall apply in all events and circumstances regardless of: (a) the date of execution, attachment, registration or perfection of any security interest held by BDC or the Lender, or; (b) the date of any advance or advances made to the Obligor by BDC or the Lender; or (c) the date of default by the Obligor under any of the BDC Security or the Lender Security or the dates of crystallization of any floating charges held by BDC or the Lender; or (d) any priority granted by any principle of law or any statute, including the Personal Property Security Act (Ontario). 3.03 Any proceeds, including, without limitation, any insurance proceeds received by the Obligor or by BDC or the Lender in respect of the collateral charged by the BDC Security or the Lender Security shall be dealt with according to the preceding provisions hereof as though such proceeds were paid or payable as proceeds of realization of the collateral for which they compensate. 3.04 If any of the BDC Security or the Lender Security is claimed or found by a trustee in bankruptcy or a court of competent jurisdiction to be unenforceable, invalid, unregistered or unperfected, then the foregoing provisions of this Article 3 shall not apply to such security to the extent that such security is so found to be unenforceable, invalid, unregistered or unperfected as against a third party unless the secured party shall be diligently contesting such a claim and has provided the other party with a satisfactory indemnity. 3.05 Each of the parties hereto shall permit any of the other parties hereto and their employees, agents and contractors, access at all reasonable times to any property and assets of the Obligor upon which it has a prior charge or security interest in accordance with the terms hereof and to permit such other party to remove such property and assets from the premises of the Obligor at all reasonable times without interference, provided that such other party shall promptly repair any damage caused to the premises by the removal of any such property or assets. ARTICLE 4 - COVENANTS OF THE OBLIGOR 4.01 The Obligor hereby confirms to and agrees with BDC and the Lender that so long as any of the indebtedness of the Obligor to BDC and the Lender remains outstanding, it shall stand possessed of its assets so charged for BDC and for the Lender in accordance with their respective interests and priorities as herein set out. ARTICLE 5- GENERAL 5.01 From time to time upon request therefor BDC and the Lender may advise each other of the particulars of the indebtedness and liability of the Obligor to each other and all security held by each therefor. 5.02 BDC and the Lender each agree that it will not transfer or assign any of its security from the Obligor without first obtaining from the proposed assignee or transferee an agreement to be bound by the provisions of this Agreement. 5.03 Prior to making any demand for payment on the Obligor or proceeding to enforce its security, BDC or the Lender, as the case may be, shall provide notice of such demand or enforcement to the other of them, provided, however, that neither shall be liable for any accidental omission to provide the said notice. 5.04 Any notice required or permitted to be given pursuant to this Agreement shall be in writing and shall be addressed and delivered to the parties hereto as follows: for BDC: Business Development Bank of Canada, Halton Branch 4145 North Service Road, Suite 401 Burlington, Ontario L7L 6A3 Attention: Kim Dunski, Account Manager for the Lender: Wachovia Bank, National Association 12 East 49th Street, 43rd Floor New York, NY 10017 Attention: Daniel O’Donnell, Senior Vice President 5.05 Each of the Obligor, BDC and the Lender shall do, perform, execute and deliver all acts, deeds and documents as may be necessary from time to time to give full force and effect to the interests of this Agreement; provided however, that no consent of the Obligor shall be necessary to any amendment of the terms hereof by BDC and the Lender unless the interests of the Obligor are directly affected thereby. 5.06 This Agreement may be executed in several counterparts, each of which when so executed shall be deemed to be an original and such counterparts together shall constitute one and the same instrument and shall be effective as of the formal date hereof. 5.07 This Agreement shall enure to the benefit of and be binding upon the parties hereto and their respective successors and assigns. 5.08 This Agreement shall be governed by and construed in accordance with the laws of the Province of Ontario and the laws of Canada applicable therein. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] IN WITNESS WHEREOF, the parties have executed this agreement. BUSINESS DEVELOPMENT BANK OF CANADA By: /s/ Kim Dunski, Name: Kim Dunski Title: Account Manager By: Name: Title: WACHOVIA BANK, NATIONAL ASSOCIATION By: /s/ Daniel O’Donnell Name: Daniel O’Donnell Title: Senior Vice President By: Name: Title: Acknowledged and agreed to by: LAKELAND PROTECTIVE WEAR INC. By: /s/ Christopher J. Ryan Name: Christopher J. Ryan Title: Assistant Secretary By: Name: Title: RESOLUTION OF THE BOARD OF DIRECTORS OF LAKELAND PROTECTIVE WEAR INC. WHEREAS the Board of Directors of the Corporation is authorized from time to time to charge, mortgage, hypothecate or pledge all or any currently owned or subsequently acquired real or personal property of the Corporation to secure any obligations or any money borrowed and it is in the interest of the Corporation that the Board of Directors exercise such authority; AND WHEREAS it is further expedient and in the interests of the Corporation to give security to WACHOVIA BANK, NATIONAL ASSOCIATION ("WACHOVIA”) to secure the present and future indebtedness and liability of the Corporation to WACHOVIA whether direct or indirect, and whether arising out of guarantees or otherwise. NOW THEREFORE BE IT RESOLVED THAT: 1. The Corporation create and issue the General Security Agreement dated the 27th day of January, 2009 (the "General Security Agreement"),in substantially the terms as contained in the specimen which has been submitted to the meeting, in favour of WACHOVIA containing the security interests provided in the General Security Agreement to secure the due payment of all present and future indebtedness and liability of the Corporation to WACHOVIA whether direct or indirect, and whether arising out of guarantees or otherwise; 2. The Corporation enter into the Blocked Account Agreement with The Toronto-Dominion Bank (“TD”) and WACHOVIA regarding the Corporation’s account(s) with TD dated the 27th day of January, 2009 (the "Blocked Account Agreement"), in substantially the form of and with terms as contained in the specimen which has been submitted to the meeting; 3. The Corporation enter into a Subordination Agreement with Business Development Bank of Canada and WACHOVIA dated the 27th day of January, 2009 (the "BDC Subordination Agreement"), in substantially the form of and with terms as contained in the specimen which has been submitted to the meeting; 4. That the President, Peter Brasseur, and the Assistant Secretary, Christopher J. Ryan, are hereby authorized for and on behalf of the Corporation to execute under its corporate seal or otherwise and deliver the General Security Agreement, the Blocked Account Agreementand the BDC Subordination Agreement to WACHOVIA, TD and BDC, as the case may be, with such alterations, additions, amendments and deletions as may be approved by them, whose signatures shall be conclusive evidence of such approval; and 5. Any one of the persons designated in paragraph 4 is hereby authorized for and in the name of the Corporation to execute and deliver under the corporate seal or otherwise all such other documents and to do all such other acts and things as may be necessary or desirable to give effect to this resolution or as may be reasonably required by WACHOVIA. The undersigned, being all the directors of the Corporation, hereby sign the foregoing resolution pursuant to the provisions of the Canada Business Corporations Act. Dated this 27th day of January, 2009. /s/ Peter Brasseur /s/ Christopher J. Ryan Peter Brasseur Christopher J. Ryan RESOLUTION OF THE BOARD OF DIRECTORS OF LAKELAND PROTECTIVE WEAR INC. WHEREAS the Board of Directors of the Corporation is authorized from time to time to charge, mortgage, hypothecate or pledge all or any currently owned or subsequently acquired real or personal property of the Corporation to secure any obligations or any money borrowed and it is in the interest of the Corporation that the Board of Directors exercise such authority; AND WHEREAS it is further expedient and in the interests of the Corporation to give security to WACHOVIA BANK, NATIONAL ASSOCIATION ("WACHOVIA”) to secure the present and future indebtedness and liability of the Corporation to WACHOVIA whether direct or indirect, and whether arising out of guarantees or otherwise. NOW THEREFORE BE IT RESOLVED THAT: 1. The Corporation create and issue the General Security Agreement dated the 27th day of January, 2009 (the "General Security Agreement"),in substantially the terms as contained in the specimen which has been submitted to the meeting, in favour of WACHOVIA containing the security interests provided in the General Security Agreement to secure the due payment of all present and future indebtedness and liability of the Corporation to WACHOVIA whether direct or indirect, and whether arising out of guarantees or otherwise; 2. The Corporation enter into the Blocked Account Agreement with The Toronto-Dominion Bank (“TD”) and WACHOVIA regarding the Corporation’s account(s) with TD dated the 27th day of January, 2009 (the "Blocked Account Agreement"), in substantially the form of and with terms as contained in the specimen which has been submitted to the meeting; 3. The Corporation enter into a Subordination Agreementwith Business Development Bank of Canada and WACHOVIA dated the27th day of January, 2009 (the "BDC Subordination Agreement"), in substantially the form of and with terms as contained in the specimen which has been submitted to the meeting; 4. That the President, Peter Brasseur, and the Assistant Secretary, Christopher J. Ryan, are hereby authorized for and on behalf of the Corporation to execute under its corporate seal or otherwise and deliver the General Security Agreement, the Blocked Account Agreementand theBDC Subordination Agreement to WACHOVIA, TD and BDC, as the case may be, with such alterations, additions, amendments and deletions as may be approved by them, whose signatures shall be conclusive evidence of such approval; and 5. Any one of the persons designated in paragraph 4 is hereby authorized for and in the name of the Corporation to execute and deliver under the corporate seal or otherwise all such other documents and to do all such other acts and things as may be necessary or desirable to give effect to this resolution or as may be reasonably required by WACHOVIA. CERTIFIED to be a true copy of a Special Resolution passed by the board of directors of Lakeland Protective Wear Inc. the 27th day of January, 2009, as set forth and recorded in the minute book of the Corporation, which Resolution is now in full force and effect. DATED this 27th day of January, /s/ Peter Brasseur Peter Brasseur, President GENERAL SECURITY AGREEMENT THIS AGREEMENT made as of the 27th day of January, 2009. BETWEEN: LAKELAND PROTECTIVE WEAR INC., (herein called the “Debtor”) - and - WACHOVIA BANK, NATIONAL ASSOCIATION (herein called the “Secured Party”) WHEREAS pursuant to a loan agreement dated July 7, 2005 between Lakeland Industries, Inc. (the “Borrower”) and the Secured Party (as the same may be amended, supplemented or replaced from time to time, the “Loan Agreement”) and as evidenced by a certain promissory note dated July 7, 2005 from the Borrower to the Bank (as the same may be amended, supplemented or replaced from time to time, the “Note”), the Secured Party agreed to make Advances (as defined in the Loan Agreement) to the Borrower; AND WHEREAS pursuant to a guarantee agreement dated July 7, 2005 by the Debtor in favour of the Secured Party (as the same may be amended, supplemented or replaced from time to time, the “Guarantee”), the Debtor has agreed to guarantee, among other things, obligations under the Loan Agreement and Note (together, the “Credit Documents”); AND WHEREAS the Debtor has agreed to provide in favour of the Secured Party a first priority security interest in the Collateral (as hereinafter defined) as security for the payment of the Secured Obligations. NOW THEREFORE for good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged) the Debtor agrees with the Secured Party as follows: ARTICLE1 INTERPRETATION 1.1 Defined Terms All capitalized terms used herein, which are not otherwise defined herein, shall have the respective meanings ascribed thereto in the Loan Agreement.In this agreement or any amendment hereto, unless the context clearly indicates to the contrary: “Act” means the Personal Property Security Act (Ontario), as amended from time to time, and any regulations thereto. “Collateral” means all personal property, business and undertaking of the Debtor now owned or hereafter acquired and any proceeds from the sale or other disposition thereof, all of which is further described, without limitation, in Section2.2. “Enforcement Date” means the date on which the principal amount of the Obligations is accelerated pursuant to the terms of the Credit Documents. “Secured Obligations” means all indebtedness, obligations and liabilities, present or future, direct or indirect, absolute or contingent, matured or not, of the Debtor to the Secured Party under or in connection with the Guarantee and the other Loan
